UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 00-4825
EDWARD BARNER WILLIAMS,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
            for the District of Maryland, at Greenbelt.
             Alexander Williams, Jr., District Judge.
                         (CR-99-323-AW)

                      Submitted: March 22, 2001

                      Decided: March 29, 2001

   Before WILKINS, LUTTIG, and MICHAEL, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Joseph R. Conte, BOND, CONTE & NORMAN, P.C., Washington,
D.C., for Appellant. Stephen M. Schenning, United States Attorney,
Rod J. Rosenstein, Assistant United States Attorney, Greenbelt,
Maryland, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                     UNITED STATES v. WILLIAMS
                              OPINION

PER CURIAM:

   Edward Barner Williams appeals from the district court’s order
denying his motion to withdraw his guilty plea. Finding no abuse of
discretion, we affirm the district court’s denial of the motion and
affirm Williams’ conviction.

   Relying on Williams’ statements during the plea hearing held pur-
suant to Fed. R. Crim. P. 11, the district court determined that Wil-
liams failed to offer credible evidence that his plea was not knowing
and voluntary. See United States v. Lambey, 974 F.2d 1389, 1394 (4th
Cir. 1992) (stating that properly conducted Rule 11 proceeding
"raise[s] a strong presumption that the plea is final and binding.").
The court also found that Williams failed to credibly assert a claim
of legal innocence. Although Williams asserted that he pled guilty to
the drug charge to protect the mother of his children, the district court
found this claim incredible in the face of Williams’ detailed confes-
sion and his agreement, during the Rule 11 hearing, with the govern-
ment’s statement of facts.

   The district court also found that, at the time of the entry of his
plea, Williams had the close assistance of competent counsel. The
court based this finding on Williams’ sworn statements during the
Rule 11 hearing as to his satisfaction with counsel. This finding is not
clearly erroneous. See United States v. Suter, 755 F.2d 523, 525 (7th
Cir. 1985) (reviewing factual findings in support of denial of motion
to withdraw plea for clear error); see also Blackledge v. Allison, 431
U.S. 63, 74 (1977) ("Solemn declarations in open court carry a strong
presumption of verity.").

   Further, the district court found that there was no real delay
between entry of the plea and the motion to withdraw the plea, but
found that the government would be prejudiced in having to find wit-
nesses that were previously released and that allowing withdrawal of
the plea would amount to a waste of judicial resources because the
court conducted a thorough and proper Rule 11 hearing and accepted
Williams’ plea.
                     UNITED STATES v. WILLIAMS                       3
   Because the district court properly weighed the factors set forth in
United States v. Moore, 931 F.2d 245, 248 (4th Cir. 1991), and deter-
mined that Williams failed to show a fair and just reason, we find no
abuse of discretion in the denial of Williams’ motion to withdraw his
guilty plea. See Lambey, 974 F.2d at 1393 (providing standard of
review). Therefore, we affirm Williams’ conviction. We dispense
with oral argument because the facts and legal contentions are ade-
quately presented in the materials before the court and argument
would not aid the decisional process.

                                                          AFFIRMED